MEMORANDUM **
Humberto Ramirez-Estala appeals from his guilty-plea conviction and 151-month sentence for distribution of methamphetamine and possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Ramirez-Estala’s counsel has filed a brief stating there are no arguable grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se answering brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.